DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/861,969 filed 04/29/2020.

Claims Status
2.	This office action is based upon claims received on 04/29/2020, which replace all prior or other submitted versions of the claims.
	-Claims 1-20 are pending.
-Claims 1-20 are rejected.
-Claim 1, 11 is objected (minor informalities).

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement


Claim Objections (minor informalities)
6.           Claim 1, 11 is/are objected to because of the following informalities:
7.	Claim 1 and Claim 11 both recite the terms “a base station based on the identification” containing the words “the identification”.  Claims 1, recites “identifying” in two separate limitations “identifying a first resource…” and “identifying whether an uplink…overlaps”. Similarly Claim 11 recites “identify” in two separate times, “identify a plurality..” and “identify whether an uplink…overlaps”.  While it appears via reference to Claim 6 and Claim 16 which recite similar and parallel or corresponding features, that the words “the identification” in claim 1, and claim 11, seem to refer to the “identifying whether an uplink…overlaps” in claim 1, and the “identify whether an uplink…overlaps” in claim 11.  However, when reviewed without reference to claim 6 and claim 16, claim 1 and claim 11 seem to indicate a lack of correlation as to which “identifying” with respect to claim 1, and which “identify” with respect to Claim 16, applicant intends to convey for its objective for the claims 1 and claim 11 as recited.  Examiner interprets the terms “the identification” in claim 1, and claim 11 as best possible.  Examiner draws applicant’s attention to the terms “the identification” in claim 1 and claim 11, and requires applicant to review, correct, amend, explain as applicable, its intent and objective for the terms “the identification”, especially in light of similar and parallel or corresponding features in claim 6 and claim 16.  
8.	Examiner requires applicant’s response to this objection in the interest of moving prosecution forward. 
    
Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.


10.	Claims 1, 5, 6, 10, 11, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20190103947-A1)  referenced hereafter as “Park” in view of KHOSHNEVISAN et. al (US-20200351916-A1) referenced hereafter as “KHOSHNEVISAN”.

Regarding Claim 1, Park teaches: A method performed by a terminal in a wireless communication system (Park - FIG. 10 & ¶0146 a method of a user equipment for transmitting HARQ information), 
the method comprising: identifying a plurality of resources for hybrid automatic repeat request acknowledgements (HARQ-ACKs) to be transmitted in a slot (Park – See FIG. 5 & FIG. 5 & ¶0110 for a UE, the BS may indicate the HARQ ACK/NACK feedback for a first PDSCH transmission 410 in a slot # (n).. indicated by a first DL assignment DL control information,  a second PDSCH transmission 412 in a slot # (n+1) indicated by a second DL assignment DL control information,.. and the third PDSCH transmission 414 in a slot # (n+1) indicated by the third DL assignment DL control information, ..through the same slot slot # (n+k); ¶0111  the first PUCCH 420, the second PUCCH 422 and the third PUCCH 424 are allocated for HARQ ACK/NACK feedback of .. PDSCH transmission 410, ..PDSCH transmission 412 and ..PDSCH transmission 414; ¶0124 UE may be configured to support simultaneous transmission of a plurality of PUCCHs in case where a UE is instructed to transmit a plurality of PUCCHs through one slot; ¶0125 When each of PUCCH resources is allocated for each of UCI transmissions through one slot and when a UE is configured for simultaneous PUCCH transmissions, the UE may separately transmit each UCI through each PUCCH resource.. UE may determine the maximum number of PUCCH transmissions per a single slot; FIG. 10 & ¶0147 S1010 & S1020; NOTE: As depicted in FIG. 5 UE configured to simultaneously transmit in one slot individual PUCCH resources 420, 422, 424 (a plurality) pertaining to PDSCH 410, 412, 414, and the PUCCH resources (for HARQ ACK/NACK), are identified via receipt of DL control information including HARQ feedback timing and resource indication information); 
identifying a first resource for a HARQ-ACK in the slot among the plurality of resources for HARQ-ACKs (Park - FIG. 5 & ¶0111, ¶0124; See above; NOTE: UE configured as indicated via DL control assignment or UE identifies resources, for UE to simultaneously transmit in one slot individual PUCCH resources 420, 422, 424 (a plurality) pertaining to PDSCH 410, 412, 414, where any one of the identified resources 420, 422, 424 can be a first resource)
and transmitting the HARQ-ACK to a base station based on the identification (Park – See FIG. 5 & ¶0111 (See above) PUCCH transmissions 420, 422, 424 (Note: receive); NOTE: receive by base station  HARQ ACK/NACK identified in a single slot from UE).  
Park does not appear to explicitly disclose or strongly suggest: whether an uplink transmission overlaps with a first resource for a HARQ-ACK,
KHOSHNEVISAN discloses: identifying whether an uplink transmission overlaps with a first resource for a HARQ-ACK (KHOSHNEVISAN – FIG. 3 & ¶0066 UE may perform the multiplexing or dropping for uplink channels associated with the same TRP based on determining that two or more uplink channels overlap and are associated with the same TRP; FIG. 5 A & ¶0079 shows a slot 510 …two uplink channels associated with the first TRP overlap with each other… as shown by reference number 530, the UE may determine to multiplex the two uplink channels associated with the first TRP together (note: HARQ-ACK multiplexed with UL-SCH or CSI); NOTE: HARQ uplink channel for TRP1 or first HARQ resource overlaps or overlap identified with UL-SCH or CSI (uplink-SCH or CSI) for TRP1 in the slot, and the first HARQ resource is multiplexed with UL-SCH or CSI, and the HARQ including the first HARQ resource in the slot is transmitted)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with teachings of KHOSHNEVISAN, since it enables resolving channel overlap and improve spectral efficiency of communications and reduces reliance on retransmission of such communications, thereby improve utilization of computing and communication resources (KHOSHNEVISAN ¶0037).

Regarding Claim 5, Park in view of KHOSHNEVISAN teaches: The method of claim 1, 
 further comprising receiving, from the base station, information configuring a simultaneous transmission of HARQ-ACK transmission (Park – See FIG. 5 & ¶0111  the first PUCCH 420, the second PUCCH 422 and the third PUCCH 424 are allocated for HARQ ACK/NACK feedback of .. PDSCH transmission 410, ..PDSCH transmission 412 and ..PDSCH transmission 414.. through the first DL assignment DL control information, the second DL assignment DL control information, and the third DL assignment DL control information; ¶0124 UE may be configured to support simultaneous transmission of a plurality of PUCCHs in case where a UE is instructed to transmit a plurality of PUCCHs through one slot; ¶0125 When each of PUCCH resources is allocated for each of UCI transmissions through one slot and when a UE is configured for simultaneous PUCCH transmissions, the UE may separately transmit each UCI through each PUCCH resource.. UE may determine the maximum number of PUCCH transmissions per a single slot; NOTE: As depicted in FIG. 5 UE configured to simultaneously transmit in one slot individual PUCCH (HARQ ACK) resources 420, 422, 424 (a plurality)  pertaining to PDSCH 410, 412, 414), and the DL control assignment information from the Base station configures the simultaneous transmission of HARQ resources).  
furthermore KHOSHNEVISAN discloses: receiving, information configuring a simultaneous transmission of HARQ-ACK and other uplink transmission (KHOSHNEVISAN - ¶0034 A UE may identify an association of a channel (such as a physical PDCCH, PDSCH, a physical uplink control channel (PUCCH), or a physical uplink shared channel (PUSCH)) based on a value, referred to as a CORESET pool index (such as the parameter CORESETPoolIndex)… if a DCI is detected in a CORESET configured with a value of the CORESET pool index, the received DCI and a channel scheduled by that DCI (such as a PDSCH, a PUCCH for hybrid automatic repeat request (HARD) acknowledgment ( HARQ-Ack), or a PUSCH) are also associated with the same value of CORESET pool index; FIG. 4 & FIG. 5 ¶0074 uplink channels scheduled for a first TRP (TRP-1) (for example, the uplink channels shown for the first TRP are a HARQ-ACK 430 and a UL-SCH 440, shown as black rectangles within the slot 410) and an uplink channel scheduled for a second TRP (TRP-2) (for example, the uplink channel shown for the second TRP is a combination of HARQ-ACK and CSI (HARQ-ACK+CSI); ¶0075; NOTE: Uplink simultaneously scheduled for transmissions of HARQ resources and UL-SCH or CSI resources, where scheduling information is received via DCI and associated CORESET by UE ).  

Regarding Claim 6, Park teaches: A method performed by a base station in a wireless communication system (Park – FIG. 11 - a method of a base station for receiving HARQ information for a downlink (DL) data channel), 
the method comprising: transmitting, to a terminal, downlink transmissions (Park – FIG. 5 & ¶0110 for a UE, the BS may indicate the HARQ ACK/NACK feedback for a first PDSCH transmission 410 in a slot # (n).. indicated by a first DL assignment DL control information,  a second PDSCH transmission 412 in a slot # (n+1) indicated by a second DL assignment DL control information,.. and the third PDSCH transmission 414 in a slot # (n+1) indicated by the third DL assignment DL control information, ..through the same slot slot # (n+k); NOTE: BS indicates HARQ – ACK/NACK feedback for PDSCH transmissions 410, 412, 414  to UE or terminal (See fig 5 transmission arrow to UE)); 
identifying a plurality of resources for hybrid automatic repeat request acknowledgements (HARQ-ACKs) to be received in a slot (Park – FIG. 5 & ¶0110 See above – DL control indicating assignment of HARQ feedback allocation.. though the same slot; ¶0110  the first PUCCH 420, the second PUCCH 422 and the third PUCCH 424 are allocated for HARQ ACK/NACK feedback of .. PDSCH transmission 410, ..PDSCH transmission 412 and ..PDSCH transmission 414; ¶0124 UE may be configured to support simultaneous transmission of a plurality of PUCCHs in case where a UE is instructed to transmit a plurality of PUCCHs through one slot; ¶0125 When each of PUCCH resources is allocated for each of UCI transmissions through one slot and when a UE is configured for simultaneous PUCCH transmissions, the UE may separately transmit each UCI through each PUCCH resource.. UE may determine the maximum number of PUCCH transmissions per a single slot; FIG. 11 & ¶0158 S1110 & S1120; NOTE: As depicted in FIG. 5 UE configured to simultaneously transmit (received by Base station) in one slot individual PUCCH resources 420, 422, 424 (a plurality of resources for HARQ ACK/NACK) pertaining to PDSCH 410, 412, 414, and the PUCCH resources (for HARQ ACK/NACK), are identified via receipt of DL control information including HARQ feedback timing and resource indication information from base station); 
and receiving, from the terminal, a HARQ-ACK in the slot among the plurality of resources for HARQ-ACKs (Park – See FIG. 5 & ¶0111 (See above) PUCCH transmissions 420, 422, 424 (Note: receive); NOTE: receive HARQ ACK/NACK in a single slot from UE);
Park does not appear to explicitly disclose or strongly suggest: a HARQ-ACK based on an identification of whether an uplink transmission overlaps with a first resource for the HARQ-ACK.
KHOSHNEVISAN discloses: receiving, from terminal, a HARQ-ACK based on an identification of whether an uplink transmission overlaps with a first resource for the HARQ-ACK (KHOSHNEVISAN – FIG. 3 & ¶0066 UE may perform the multiplexing or dropping for uplink channels associated with the same TRP based on determining that two or more uplink channels overlap and are associated with the same TRP; FIG. 5 A & ¶0079 shows a slot 510 …two uplink channels associated with the first TRP overlap with each other… as shown by reference number 530, the UE may determine to multiplex the two uplink channels associated with the first TRP together (note: HARQ-ACK multiplexed with UL-SCH or CSI); NOTE: HARQ uplink channel for TRP1 or first HARQ resource overlaps with UL-SCH or CSI for TRP1 in the slot, and the first HARQ resource is multiplexed with UL-SCH or CSI, and the HARQ including the first HARQ resource in the slot is transmitted)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with teachings of KHOSHNEVISAN, since it enables resolving channel overlap and improve spectral efficiency of communications and reduces reliance on (KHOSHNEVISAN ¶0037).

Regarding Claim 10, Park in view of KHOSHNEVISAN teaches: The method of claim 6, 
(See the rejection of Claim 5 combining Park in view of KHOSHNEVISAN, Claim 10 recites similar and parallel features to Claim 5, and Claim 10 pertains to an associated base station pertaining to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
further comprising transmitting, to the terminal, information configuring a simultaneous transmission of HARQ-ACK and other uplink transmission (See the rejection of Claim 5 combining Park in view of KHOSHNEVISAN, Claim 10 recites similar and parallel features to Claim 5, and Claim 10 pertains to an associated base station pertaining to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate; NOTE: Park - FIG. 5 & ¶0111 DL control transmitted by basestation to terminal; KHOSHNEVISAN - ¶0034 received DCI transmitted to UE by basestation).  

Regarding Claim 11, Park teaches: A terminal in a wireless communication system (FIG. 13 & ¶0183-0185: UE 1300 includes a receiver 1310, a controller 1320 and a transmitter 1330..  receives DL control information and data, messages through a corresponding channel from a BS), 
(See the rejection of Claim 1 combining Park in view of KHOSHNEVISAN, Claim 11 recites similar and parallel features to Claim 1, and Claim 11 pertains to a terminal associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
the terminal comprising:   a transceiver configured to transmit and receive a signal (Park - FIG. 13 & ¶0184-0185: UE 1300 includes a receiver 1310, ..and a transmitter 1330; ¶0185 receives DL control information and data, messages through a corresponding channel from a BS; ¶0170 Base Station (BS)..transmitter 1220 ..receiver 1230 are used to transmit and receive signals, messages, and data .. to and from the UE; FIG. 5 & ¶0110 PDSCH transmissions 410, 412, 414 (Note: received by UE); FIG. 5 & ¶0111PUCCH transmissions 420, 422, 424 (Note: transmitted by UE); NOTE: receiver transmitter or transceiver for transmit and receive signals); 
and a controller (Park – FIG. 13 & ¶0186 controller 1320 is configured to control overall operations of the UE in order to indicate HARQ information) configured to: identify a plurality of resources for hybrid automatic repeat request acknowledgements (HARQ-ACKs) to be transmitted in a slot (Park – FIG. 5 & FIG. 5 & ¶0110 for a UE, the BS may indicate the HARQ ACK/NACK feedback for a first PDSCH transmission 410 in a slot # (n).. indicated by a first DL assignment DL control information,  a second PDSCH transmission 412 in a slot # (n+1) indicated by a second DL assignment DL control information,.. and the third PDSCH transmission 414 in a slot # (n+1) indicated by the third DL assignment DL control information, ..through the same slot slot # (n+k); ¶0111  the first PUCCH 420, the second PUCCH 422 and the third PUCCH 424 are allocated for HARQ ACK/NACK feedback of .. PDSCH transmission 410, ..PDSCH transmission 412 and ..PDSCH transmission 414; ¶0124 UE may be configured to support simultaneous transmission of a plurality of PUCCHs in case where a UE is instructed to transmit a plurality of PUCCHs through one slot; ¶0125 When each of PUCCH resources is allocated for each of UCI transmissions through one slot and when a UE is configured for simultaneous PUCCH transmissions, the UE may separately transmit each UCI through each PUCCH resource.. UE may determine the maximum number of PUCCH transmissions per a single slot; FIG. 10 & ¶0147 S1010 & S1020; NOTE: As depicted in FIG. 5 UE configured to simultaneously transmit in one slot individual PUCCH resources 420, 422, 424 (a plurality) pertaining to PDSCH 410, 412, 414, and the PUCCH resources (for HARQ ACK/NACK), are identified via receipt of DL control information including HARQ feedback timing and resource indication information), 
identify a first resource for a HARQ-ACK in the slot among the plurality of resources for HARQ-ACKs (Park - FIG. 5 & ¶0111, ¶0124; See above; NOTE: UE configured as indicated via DL control assignment or UE identifies resources, for UE to simultaneously transmit in one slot individual PUCCH resources 420, 422, 424 (a plurality)  pertaining to PDSCH 410, 412, 414, where any one of the identified resources 420, 422, 424 can be a first resource),
and transmit the HARQ-ACK to a base station based on the identification (Park – See FIG. 5 & ¶0111 (See above) PUCCH transmissions 420, 422, 424 (Note: receive); NOTE: receive HARQ ACK/NACK in a single slot from UE).  
Park does not appear to explicitly disclose or strongly suggest: whether an uplink transmission overlaps with a first resource for a HARQ-ACK
KHOSHNEVISAN discloses: identify whether an uplink transmission overlaps with a first resource for a HARQ-ACK (KHOSHNEVISAN – FIG. 3 & ¶0066 UE may perform the multiplexing or dropping for uplink channels associated with the same TRP based on determining that two or more uplink channels overlap and are associated with the same TRP; FIG. 5 A & ¶0079 shows a slot 510 …two uplink channels associated with the first TRP overlap with each other… as shown by reference number 530, the UE may determine to multiplex the two uplink channels associated with the first TRP together (note: HARQ-ACK multiplexed with UL-SCH or CSI); NOTE: HARQ uplink channel for TRP1 or first HARQ resource overlaps with UL-SCH or CSI for TRP1 in the slot, and the first HARQ resource is multiplexed with UL-SCH or CSI, and the HARQ including the first HARQ resource in the slot is transmitted)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with teachings of KHOSHNEVISAN, since it enables resolving channel overlap and improve spectral efficiency of communications and reduces reliance on (KHOSHNEVISAN ¶0037).

Regarding Claim 15, Park in view of KHOSHNEVISAN teaches:  The terminal of claim 11, 
(See the rejection of Claim 5 combining Park in view of KHOSHNEVISAN, Claim 15 recites similar and parallel features to Claim 5, and Claim 15 pertains to a terminal associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the controller is further configured to receive, from the base station, information configuring a simultaneous transmission of HARQ-ACK and other uplink transmission (See the rejection of Claim 5 combining Park in view of KHOSHNEVISAN, Claim 15 recites similar and parallel features to Claim 5, and Claim 15 pertains to a terminal associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 16, Park teaches: A base station in a wireless communication system (Park - FIG. 12 & ¶0168-170 - a BS 1200 .. a controller.., a transmitter.., and a receiver..,.. For transmitting HARQ information to a uplink (UL) control channel for an UE in the NR), 
(See the rejection of Claim 6 combining Park in view of KHOSHNEVISAN, Claim 16 recites similar and parallel features to Claim 6, and Claim 16 pertains to a base station associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
the base station comprising: a transceiver configured to transmit and receive a signal (Park - FIG. 12 & ¶0169, ¶0170 transmitter 1220 ..receiver 1230 are used to transmit and receive signals, messages, and data .. to and from the UE; FIG. 5 & ¶0110 PDSCH transmissions 410, 412, 414 (Note: transmit by BS); FIG. 5 & ¶0111PUCCH transmissions 420, 422, 424 (Note: receive by BS); NOTE: transmitter & receiver to transmit and receive signals ); 
and a controller (Park FIG. 12 & ¶0169-0170: controller 1210 is configured to control overall operations.. in order to indicate the HARQ information.. UL control channel resource indication information in the same slot) 
configured to: transmit, to a terminal, downlink transmissions (Park – FIG. 5 & ¶0110 for a UE, the BS may indicate the HARQ ACK/NACK feedback for a first PDSCH transmission 410 in a slot # (n).. indicated by a first DL assignment DL control information,  a second PDSCH transmission 412 in a slot # (n+1) indicated by a second DL assignment DL control information,.. and the third PDSCH transmission 414 in a slot # (n+1) indicated by the third DL assignment DL control information, ..through the same slot slot # (n+k); NOTE: BS indicates HARQ – ACK/NACK feedback for PDSCH transmissions 410, 412, 414  to UE or terminal (See fig 5 transmission arrow to UE)), 
identify a plurality of resources for hybrid automatic repeat request acknowledgements (HARQ-ACKs) to be received in a slot (Park – FIG. 5 & ¶0110 See above – DL control indicating assignment of HARQ feedback allocation.. though the same slot; ¶0111  the first PUCCH 420, the second PUCCH 422 and the third PUCCH 424 are allocated for HARQ ACK/NACK feedback of .. PDSCH transmission 410, ..PDSCH transmission 412 and ..PDSCH transmission 414; ¶0124 UE may be configured to support simultaneous transmission of a plurality of PUCCHs in case where a UE is instructed to transmit a plurality of PUCCHs through one slot; ¶0125 When each of PUCCH resources is allocated for each of UCI transmissions through one slot and when a UE is configured for simultaneous PUCCH transmissions, the UE may separately transmit each UCI through each PUCCH resource.. UE may determine the maximum number of PUCCH transmissions per a single slot; NOTE: As depicted in FIG. 5 UE configured to simultaneously transmit in one slot individual PUCCH resources 420, 422, 424 (a plurality)  pertaining to PDSCH 410, 412, 414), 
and receive, from the terminal, a HARQ-ACK in the slot among the plurality of resources for HARQ-ACKs (Park – See FIG. 5 & ¶0111 (See above) PUCCH transmissions 420, 422, 424 (Note: receive); NOTE: receive HARQ ACK/NACK in a single slot from UE)
Park does not appear to explicitly disclose or strongly suggest: a HARQ-ACK based on an identification of whether an uplink transmission overlaps with a first resource for the HARQ- ACK.
KHOSHNEVISAN discloses: receive, from terminal, a HARQ-ACK based on an identification of whether an uplink transmission overlaps with a first resource for the HARQ- ACK  (KHOSHNEVISAN – FIG. 3 & ¶0066 UE may perform the multiplexing or dropping for uplink channels associated with the same TRP based on determining that two or more uplink channels overlap and are associated with the same TRP; FIG. 5 A & ¶0079 shows a slot 510 …two uplink channels associated with the first TRP overlap with each other… as shown by reference number 530, the UE may determine to multiplex the two uplink channels associated with the first TRP together (note: HARQ-ACK multiplexed with UL-SCH or CSI); NOTE: HARQ uplink channel for TRP1 or first HARQ resource overlaps with UL-SCH or CSI for TRP1 in the slot, and the first HARQ resource is multiplexed with UL-SCH or CSI, and the HARQ including the first HARQ resource in the slot is transmitted)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with teachings of KHOSHNEVISAN, since it enables resolving channel overlap and improve spectral efficiency of communications and reduces reliance on retransmission of such communications, thereby improve utilization of computing and communication resources (KHOSHNEVISAN ¶0037).

Regarding Claim 20 Park in view of KHOSHNEVISAN teaches:  The base station of claim 16, 
(See the rejection of Claim 10 combining Park in view of KHOSHNEVISAN, Claim 20 recites similar and parallel features to Claim 10, and Claim 20 pertains to an associated base station pertaining to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
wherein the controller is further configured to transmit, to the terminal, information configuring a simultaneous transmission of HARQ-ACK and other uplink transmission (See the rejection of Claim 10 combining Park in view of KHOSHNEVISAN, Claim 20 recites similar and parallel features to Claim 10, and Claim 20 pertains to an associated base station pertaining to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).  

11.	Claims 2, 4, 7, 9, 12, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park  in view of KHOSHNEVISAN further in view of Bala et. al (US-20100098012-A1) referenced hereafter as “Bala”.

Regarding Claim 2, Park in view of KHOSHNEVISAN teaches: The method of claim 1, 
furthermore KHOSHNEVISAN  discloses: further comprising: identifying a second resource for transmitting the HARQ-ACK and the uplink transmission based on a summed information of the HARQ-ACK and the uplink transmission (KHOSHNEVISAN FIG. 5 A & ¶0079 shows a slot 510 …two uplink channels associated with the first TRP overlap with each other… as shown by reference number 530, the UE may determine to multiplex the two uplink channels associated with the first TRP together; NOTE: information of HARQ-ACK and UL-SCH multiplexed together or summed together).
a summed information bit size
Bala discloses: transmitting based on a summed information bit size (Bala – See - ¶0099 when the UCI payload size is large (such as the sum of the number of HARQ bits and number of information bits for CQI/PMI/RI is larger than a threshold), UCI is sent on PUSCH; NOTE: resource determination for UCI is based upon UCI payload size which is a sum of the number of HARQ bits and number of information bits for CQI).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of KHOSHNEVISAN with teachings of Bala, since it enables providing flexible configuration in signaling UCI, efficient resource utilization, and support for high volume UCI overhead (Bala ¶0024, ¶0088).

Regarding Claim 4. Park in view of KHOSHNEVISAN and Bala teaches: The method of claim 2, 
furthermore KHOSHNEVISAN discloses: wherein the HARQ-ACK is transmitted on the first resource by dropping at least a part of the uplink transmission, in case that the second resource overlaps with a resource of the plurality of resources, and wherein the uplink transmission includes at least one of a channel state information (CSI), a scheduling request (SR), or a physical uplink shared channel (PUSCH) (KHOSHNEVISAN – See FIG. 5B & ¶0080 shows the slot 510… UE may drop the PUSCH (UL-SCH) or CSI uplink channel of the first TRP that overlaps with the HARQ-ACK uplink channel .. based on corresponding priorities; NOTE: HARQ is transmitted on the first resource by dropping at least a part comprising the whole UL transmission comprising UL-SCH or CSI ).

Regarding Claim 7, Park in view of KHOSHNEVISAN teaches: The method of claim 6, 
 (See the rejection of Claim 2 combining Park in view of KHOSHNEVISAN and Bala, Claim 7 recites similar and parallel features to Claim 2, and Claim 7 pertains to the base station communicating with the terminal corresponding to the method of Claim 2 or the base station receiving from the terminal/transmitting to the terminal corresponding to the method of Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate)
wherein a second resource for receiving the HARQ-ACK and the uplink transmission is identified based on a summed information bit size of the HARQ-ACK and the uplink transmission  (See the rejection of Claim 2 combining Park in view of KHOSHNEVISAN and Bala, Claim 7 recites similar and parallel features to Claim 2, and Claim 7 pertains to the base station communicating with the terminal corresponding to the method of Claim 2 or the base station receiving from the terminal/transmitting to the terminal corresponding to the method of Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 9, Park in view of KHOSHNEVISAN and Bala teaches: The method of claim 7, 
(See the rejection of Claim 4 combining Park in view of KHOSHNEVISAN and Bala, Claim 9 recites similar and parallel features to Claim 4, and Claim 9 pertains to the base station communicating with the terminal corresponding to the method of Claim 4 or the base station receiving from the terminal/transmitting to the terminal corresponding to the method of Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)
wherein the HARQ-ACK is received on the first resource by dropping at least a part of the uplink transmission, in case that the second resource overlaps with a resource of the plurality of resources, and wherein the uplink transmission includes at least one of a channel state information (CSI), a scheduling request (SR), or a physical uplink shared channel (PUSCH) (See the rejection of Claim 4 combining Park in view of KHOSHNEVISAN and Bala, Claim 9 recites similar and parallel features to Claim 4, and Claim 9 pertains to the base station communicating with the terminal corresponding to the method of Claim 4 or the base station receiving from the terminal/transmitting to the terminal corresponding to the method of Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)

Regarding Claim 12 Park in view of KHOSHNEVISAN teaches: The terminal of claim 11,
(See the rejection of Claim 2 combining Park in view of KHOSHNEVISAN and Bala, Claim 12 recites similar and parallel features to Claim 2, and Claim 12 pertains to the terminal corresponding to method of Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate) 
wherein the controller is further configured to identify a second resource for transmitting the HARQ-ACK and the uplink transmission based on a summed information bit size of the HARQ-ACK and the uplink transmission (See the rejection of Claim 2 combining Park in view of KHOSHNEVISAN and Bala, Claim 12 recites similar and parallel features to Claim 2, and Claim 12 pertains to the terminal corresponding to method of Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 14 Park in view of KHOSHNEVISAN and Bala teaches: The terminal of claim 12, 
(See the rejection of Claim 4 combining Park in view of KHOSHNEVISAN and Bala, Claim 14 recites similar and parallel features to Claim 4, and Claim 14 pertains to the terminal corresponding to method of Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)
wherein the HARQ-ACK is transmitted on the first resource by dropping at least a part of the uplink transmission, in case that the second resource overlaps with a resource of the plurality of resources, and wherein the uplink transmission includes at least one of a channel state information (CSI), a scheduling request (SR), or a physical uplink shared channel (PUSCH) (See the rejection of Claim 4 combining Park in view of KHOSHNEVISAN and Bala, Claim 14 recites similar and parallel features to Claim 4, and Claim 14 pertains to the terminal corresponding to method of Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17 Park in view of KHOSHNEVISAN teaches: The base station of claim 16, 
(See the rejection of Claim 7 combining Park in view of KHOSHNEVISAN and Bala, Claim 17 recites similar and parallel features to Claim 7, and Claim 17 pertains to the base station corresponding to the method of Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein a second resource for receiving the HARQ-ACK and the uplink transmission is identified based on a summed information bit size of the HARQ-ACK and the uplink transmission (See the rejection of Claim 7 combining Park in view of KHOSHNEVISAN and Bala, Claim 17 recites similar and parallel features to Claim 7, and Claim 17 pertains to the base station corresponding to the method of Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 19, Park in view of KHOSHNEVISAN and Bala teaches: The base station of claim 17, 
(See the rejection of Claim 9 combining Park in view of KHOSHNEVISAN and Bala, Claim 19 recites similar and parallel features to Claim 9, and Claim 19 pertains to the base station corresponding to the method of Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein the HARQ-ACK is received on the first resource by dropping at least a part of the uplink transmission, in case that the second resource overlaps with a resource of the plurality of resources, and wherein the uplink transmission includes at least one of a channel state information (CSI), a scheduling request (SR), or a physical uplink shared channel (PUSCH) (See the rejection of Claim 9 combining Park in view of KHOSHNEVISAN and Bala, Claim 19 recites similar and parallel features to Claim 9, and Claim 19 pertains to the base station corresponding to the method of Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).  

12.	Claims 3, 8, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of KHOSHNEVISAN and Bala further in view of Xiong et. al (US-20210211241-A1) referenced hereafter as “Xiong”.
Regarding Claim 3, Park in view of KHOSHNEVISAN and Bala teaches:  The method of claim 2, 
furthermore KHOSHNEVISAN  discloses: wherein the HARQ-ACK and the uplink transmission are transmitted on the second resource (KHOSHNEVISAN FIG. 5 A & ¶0079: See Claim 2; NOTE: HARQ-ACK and UL-SCH multiplexed together or summed together in second resource), 
 transmitted, in case that the second resource does not overlap with any of the plurality of resources for HARQ-ACKs.  
Xiong discloses: a second resource for transmitting the HARQ-ACK and the uplink transmission (Xiong – See FIG. 1 & ¶0028 uplink resources may be updated by the UE in the form of PUCCH resource 106b to carry the second UCI of PUCCH resource 108a along with the first HARQ-ACK feedback of PUCCH resource 106a; NOTE: UE configures second resource combining overlapping resources 106a (first HARQ) and 108a (CSI));
wherein the HARQ-ACK and the uplink transmission are transmitted on the second resource, in case that the second resource does not overlap with any of the plurality of resources for HARQ-ACKs (Xiong – See FIG. 1 & ¶0028 Given that the determined first PUCCH resource 106a does not overlap with the second determined HARQ-ACK PUCCH resource 110a in FIG. 1; NOTE: UE configures second resource combining overlapping resources 106a (first HARQ) and 108a (CSI), where the second resource does not overlap HARQ resource 110a),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of KHOSHNEVISAN and Bala with teachings of Xiong, since it enables additional PUCCH resource carrying HARQ-ACK feedback to be transmitted in an earlier part of a slot so as to reduce latency (Xiong ¶0016).

Regarding 8, Park in view of KHOSHNEVISAN and Bala teaches: The method of claim 7, 
(See the rejection of Claim 3 combining Park in view of KHOSHNEVISAN and Bala with Xiong, Claim 8 recites similar and parallel features to Claim 3, and Claim 7 pertains to the base station communicating with the terminal corresponding to the method of Claim 3 or the base station receiving from the terminal/transmitting to the terminal corresponding to the method of Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate)
wherein the HARQ-ACK and the uplink transmission are received on the second resource, in case that the second resource does not overlap with any of the plurality of resources for HARQ-ACKs (See the rejection of Claim 3 combining Park in view of KHOSHNEVISAN and Bala with Xiong, Claim 8 recites similar and parallel features to Claim 3, and Claim 7 pertains to the base station communicating with the terminal corresponding to the method of Claim 3 or the base station receiving from the terminal/transmitting to the terminal corresponding to the method of Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 13 Park in view of KHOSHNEVISAN and Bala teaches: The terminal of claim 12, 
(See the rejection of Claim 3 combining Park in view of KHOSHNEVISAN and Bala with Xiong, Claim 13 recites similar and parallel features to Claim 3, and Claim 13 pertains to the terminal corresponding to method of Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
wherein the HARQ-ACK and the uplink transmission are transmitted on the second resource, in case that the second resource does not overlap with any of the plurality of resources for HARQ-ACKs (See the rejection of Claim 3 combining Park in view of KHOSHNEVISAN and Bala with Xiong, Claim 13 recites similar and parallel features to Claim 3, and Claim 13 pertains to the terminal corresponding to method of Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 18, Park in view of KHOSHNEVISAN and Bala teaches: The base station of claim 17,
(See the rejection of Claim 8 combining Park in view of KHOSHNEVISAN and Bala with Xiong, Claim 18 recites similar and parallel features to Claim 8, and Claim 18 pertains to the base station corresponding to the method of Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
 wherein the HARQ-ACK and the uplink transmission are received on the second resource, in case that the second resource does not overlap with any of the plurality of resources for HARQ-ACKs (See the rejection of Claim 8 combining Park in view of KHOSHNEVISAN and Bala with Xiong, Claim 18 recites similar and parallel features to Claim 8, and Claim 18 pertains to the base station corresponding to the method of Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        09/03/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414